         Case 1:18-cv-01784-MMS Document 15 Filed 03/26/19 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 18-1784C
                                      (Filed: March 26, 2019)

*************************************
ROBERT J. LABONTE,                  *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                              ORDER

        On March 25, 2019, John Super moved to appear for Robert Labonte pursuant to Rule
83.3 of the Rules of the United States Court of Federal Claims (“RCFC”). Mr. Super was
recently certified to practice in this court, and his motion contains the other materials that law
students must submit before appearing on behalf of a party. Thus, the Court GRANTS Mr.
Super’s motion to appear in this matter on behalf of Mr. Labonte.

       IT IS SO ORDERED.


                                                      s/ Margaret M. Sweeney
                                                      MARGARET M. SWEENEY
                                                      Chief Judge
